                                           Case 4:20-cv-09303-JST Document 40 Filed 08/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ODETTE MONICA RIEGMAN,                            Case No. 20-cv-09303-JST (TSH)
                                   8                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                   9             v.
                                                                                           Re: Dkt. No. 37
                                  10     SAN MATEO COUNTY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The parties are at an impasse concerning the deposition of Lt. Kelly Smith of the San

                                  14   Mateo County Sheriff’s Department.

                                  15          Plaintiff’s interrogatory No. 2 asked San Mateo to “[i]dentify the person with ultimate

                                  16   responsibility for the physical welfare of inmates at the [Maguire Correctional Facility] on

                                  17   December 16, 2019,” the day Plaintiff was held in custody. See ECF No. 1 (complaint). The

                                  18   County objected that the term “ultimate responsibility” was vague and ambiguous and called for a

                                  19   legal conclusion. Subject to those objections, the County identified Smith as the watch

                                  20   commander for the 6:00 p.m. to 6:00 a.m. shift.

                                  21          Plaintiff now seeks to depose Smith, and the parties’ meet and confer efforts have been

                                  22   unproductive. As matters stand now, Smith is being deployed today and tomorrow to fight the

                                  23   Dixie fire. Thursday, August 19, is his scheduled day off. The County says he is not available for

                                  24   a deposition in the daytime on August 20 or 21 because he works nights those days. August 21 is

                                  25   his last day with the County, after which he will be retired. Smith has not authorized the County

                                  26   to accept service of a subpoena on his behalf.

                                  27          The allegations in the Complaint make Smith a relevant enough witness to warrant a

                                  28   deposition. The County has not made a showing that a protective order barring this deposition
                                           Case 4:20-cv-09303-JST Document 40 Filed 08/17/21 Page 2 of 2




                                   1   under Rule 26(c) is warranted under the circumstances. The Court is aware there is a pending

                                   2   motion to dismiss, but unless and until it is granted, discovery is open.

                                   3          So, the real question is when Smith should be deposed. Delaying the deposition until after

                                   4   Smith is retired would be more convenient for the witness, but as he has refused to authorize

                                   5   County counsel to accept a subpoena on his behalf, that would unnecessarily increase the expense

                                   6   of this deposition by forcing Plaintiff to track Smith down and subpoena him. For a witness who

                                   7   refuses to let counsel of record accept a subpoena on his behalf, it is better to conduct the

                                   8   deposition while he is still under the County’s control. During the time Smith is still in the

                                   9   County’s employment, his scheduled day off is August 19, so that seems like the most convenient

                                  10   date for him. Accordingly, the Court orders San Mateo County to make Smith available for a

                                  11   remote deposition on August 19. In the alternative, if Smith authorizes County counsel to accept

                                  12   service of a subpoena on his behalf and commits to a date certain for his remote deposition by the
Northern District of California
 United States District Court




                                  13   end of August, he need not appear for deposition on August 19.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: August 17, 2021

                                  17
                                                                                                     THOMAS S. HIXSON
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
